ORIGINAL
         3Jn tbe Wniteb ~tates Qeourt of jfeberal Qelaims
                                            No. 16-1393C
                                        (Filed: May 31, 2017)
                                                                                           FILED
                                   NOT FOR PUBLICATION                                    MAY 3 1 2017
                                                                                         U .S. COURT OF
                                                    )
                                                                                        FEDERAL CLAIMS
    TARSHIKA SWEEZER, et al                         )
                                                    )
                      Pro Se Plaintiff,             )
                                                    )        Pro Se; Lack of Subject Matter of
    v.                                              )        Jurisdiction; Dismissal
                                                    )
    THE UNITED STATES,                              )
                                                    )
                             Defendant.             )
~~~~~~~~~~~~~- )


                                              OPINION

         Pending before the court is the motion of the defendant, the United States, to

dismiss the complaint filed by the named plaintiff, Tarshika Sweezer, on her own behalf

and on behalf of others in connection with the execution of a search wa1Tant and arrest by

the Chicago Police Department in March 20 16. The defendant argues that the complaint

should be dismissed for lack of subject matter jurisdiction and for failure to state a claim

upon which relief can be granted pursuant to Rules 12(b)(l) and 12(b)(6) of the Rules of

the United States Court of Federal Claims ("RCFC").

         The complaint filed on October 24, 2016 identifies six plaintiffs, including three

minor children, who all reside at 5346 W. Quincy, Chicago, IL. Compl., "Parties,"~~ 1-

6. 1 The complaint alleges that on or about March 16, 2016, an officer with the Chicago



1 Plaintiffs seek to file this complaint in Jonna pauperis. The request is granted for purposes of deciding
this motion only.
Police Depattment executed a search warrant on plaintiffs' residence. Comp!.,

"Statement of Facts," ii I. Following the search, the police arrested "PlaintiffNo. 3,"

John Sweezer. Id. The complaint alleges a variety of claims arising from that search and

arrest. The claims are similar to the claims that had originally been filed with the court

on June 20, 2016, in a document entitled "Statement of Complaint in Support of Motion

for Writ of Habeas Corpus." Complaint, Sweezer v. United States, No. 1: l 6-cv-00730-

NBF (Ct. Fed. Cl. June 20, 2016) (Sweezer I complaint). The Sweezer I complaint

included multiple counts of negligence, personal injury, violations of unidentified

constitutional rights, and property damage. Sweezer I Comp!. 2-3. The Sweezer I

complaint also alleged that plaintiffs are "descendants of the Cherokee Nation and [that]

the premises [plaintiffs' residence at 5346 W. Quincy] are an Indian Reservation." Id. at

3.

         On July 6, 2016, the Comt ordered the Sweezer I complaint returned to plaintiffs

for correction and confirmation, because it had been filed under the caption of the United

States District Court for the Northern District of Illinois, and because it appeared to seek

habeas corpus relief under 28 U.S.C. § 2251 and§ 2254, 2 which falls outside this comt's

jurisdiction. Order, Sweezer I (July 6, 2016). Plaintiffs never responded to the July 6,

2016 Order and on October 12, 2016, the court dismissed Sweezer I pursuant to RCFC

41(b). Order of Dismissal, Sweezer I (Oct. 12, 2016).




2 28 U.S.C. § 2251 gives federal judges with authority over habeas corpus the right to "stay any proceeding
against the person detained in any State comt ... for any matter involved in the habeas corpus proceeding."
28 U .S.C. § 2254 grants federal judges authority over writs of habeas corpus and states in pe1tinent part that
"[t]he Supreme Comt, a Justice thereof, a circuit judge, or a district court shall entertain an application for a
writ of habeas corpus in behalf of a person in custody pursuant to the judgment of a State comt."

                                                       2
        In this new October 24, 2016 complaint, plaintiffs allege that the dismissal of

Sweezer I "breached the defendant's fiduciary duties as guardian, trustee, and guarantor."

Comp!., "Statement of Facts," ii 3. Plaintiffs also allege that the court violated provisions

of the Federal Rules of Civil Procedure ("FRCP"), the Rules of the United States Court of

Federal Claims, and 28 U.S.C. § 1631, when it ordered plaintiffs to clarify and confirm

the Sweezer I Complaint. Id.     ii 4.   Plaintiffs further allege that the court violated RCFC 5,

14, and 18, because it failed to notify the United States District Court for the Northern

District of Illinois of this action. Id.   ii 5.   With regard to the search and mTest of John

Sweezer, the pending complaint alleges that "[t]he Defendant breached a contract and

breached fiduciary duties as guarantor, gum·dian, and trustee owed to Plaintiff(s)."

Comp!. 4, lines 7-11. Plaintiffs assert jurisdiction based on 28 U.S.C. §1491 and §1505

and42U.S.C. § 1983.

        By way ofrelief, plaintiffs are seeking a default judgment pursuant to FRCP 55,

on the grounds that the Northern District of Illinois failed "to respond to Plaintiff(s), and

that the Court failed to answer." Id. at 5, lines 8-11. In addition, Tarshika Sweezer,

Yvonne Sweezer, RC, GS, and ES, seek $320,000.00 each or $20,000.00 for each of the

"16 counts of breaches of trust." Comp!., "Parties," iii! 1-2, 4-6. Yvonne Sweezer, seeks

the return of $813.00 "that was illegally confiscated." Id.            ii 2.   John Sweezer seeks "costs

[to] be determined at trial by [j]ury." Id.        ii 3.   Mr. Sweezer also alleges that he is

"unjustly incarcerated" and that "every second [of continued incarceration] constitutes

another count of breach toward [him]." Id. at 5, lines 13-14.

        In its motion to dismiss, the government argues among other things that the

complaint should be dismissed for lack of subject matter jurisdiction because: (I) the



                                                       3
complaint does not allege any contract, or a money-mandating statute, that was breached

in connection with the facts alleged in the complaint as required to support this comt's

Tucker Act jurisdiction under 28 U.S.C. § 1491; (2) with respect to 28 U.S.C. § 1505,

which relates to jurisdiction over certain Indian breach of trust claims, the plaintiffs have

not identified any fiduciary responsibility owed to plaintiffs that was breached under the

facts alleged in the complaint; and (3) this court lacks jurisdiction over what appear to be

civil rights claims under section 1983 or other Constitutional claims relating to the search

of the Sweezer apmtment and Mr. Sweezer's arrest and incarceration. The defendant

argues in the alternative that the complaint should be dismissed pursuant to RCFC

12(b)(6), because it fails to allege a plausible basis for any of the claims asserted.

Finally, the defendant argues that the doctrine of res judicata bars the claims related to the

search of plaintiffs' residence, and the arrest and incarceration of John Sweezer, because:

(1) the parties to Sweezer I and this action are identical; (2) the allegations are based on

the same transactional facts alleged in Sweezer I; and (3) the Comt's dismissal of Sweezer

I pursuant to RCFC 41 (b) operates as an adjudication on the merits. Because the comt

finds that the complaint is not within comt's jurisdiction the complaint is DISMISSED.

    I. Standards of Review

        In reviewing a motion under Rule 12(b)(1) with regard to subject matter

jurisdiction, the comt will take uncontested allegations as true and will construe them in a

light most favorable to the plaintiff. Estes Express Lines v. United States, 739 F.3d 689,

692 (Fed. Cir. 2014). In this connection, although pro se plaintiffs are given more

latitude in their pleadings, a prose plaintiff must still establish that this court has

jurisdiction over the complaint. See Redondo v. United States, No. 12-489T, 2012 WL

9384885, at *l (Fed. Cl. Dec. 18, 2012), ajj'd, 542 F. App'x 908 (Fed. Cir. 2013)

                                               4
(holding prose plaintiff responsible for "the burden of establishing subject matter

jurisdiction."); see also Keener v. United States, 551F.3d1358, 1361 (Fed. Cir. 2009)

("As the party seeking the exercise of jurisdiction, Taxpayers have the burden of

establishing that jurisdiction exists."). Because jurisdiction is a threshold matter, a case

cannot proceed ifthe comt lacks jurisdiction to hear it. Arbaugh v. Y&H Corp., 546 U.S.

500, 514 (2006). If the comt concludes that it lacks jurisdiction, the complaint must be

dismissed. Id.

    II. Plaintiffs Fail To Allege Any Claim Within This Court's Jurisdiction

        The Comt of Federal Claims is a court of limited jurisdiction. Jentoftv. United

States, 450 F.3d 1342, 1349 (Fed. Cir. 2006). The jurisdiction of the comt is largely

restricted to claims set foith in the Tucker Act, 28 U.S.C. § 1491. The Tucker Act

confers jurisdiction on the court "to render judgment upon any claim against the United

States founded either upon the Constitution, or any Act of Congress or any regulation of

an executive department, or upon any express or implied contract with the United States,

or for liquidated or unliquidated damages in cases not sounding in tort." 28 U.S.C.

§ 149l(a)(l). "[T]he Tucker Act itself does not create a substantive cause of action, 'in

order to come within the jurisdictional reach and the waiver of the Tucker Act, a plaintiff

must identify a separate source of substantive law that creates the right to money

damages."' Jan's Helicopter Serv., Inc. v. FA.A., 525 F.3d 1299, 1306 (Fed. Cir. 2008)

(quoting Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005)).

        Although the plaintiffs cite the Tucker Act in their complaint as a basis for

jurisdiction, Comp!., "Jurisdiction," ii 1, they have failed to identify any contract with the

United States to support their breach of contract claims. To establish jurisdiction, a

plaintiff needs to allege an agreement with the United States. This includes setting foith
                                              5
in the complaint allegations that the contract was entered into by an authorized United

States representative or was ratified by a person with actual authority to bind the United

States. See Trauma Serv. Group v. United States, 104 F.3d 1321, 1325 (Fed. Cir. 1997);

see also Sahagun-Pelayo v. United States, No. 13-929 C, 2014 WL 3643471, at *5 (Fed.

Cl. July 22, 2014), ajj'd, 602 F. App'x 822 (Fed. Cir. 2015) (dismissingpro se plaintiffs

complaint for failure to "allege facts as to the specific agent of the government who

contracted with him" and failure to "provide sufficient facts to plausibly suggest that any

government employee had ... actual authority to bind the Government in contract.");

Evans v. United States, 2016 WL 3006988, at *5, (Fed. Cl. May 17, 2016), ajf'd, 2017

WL 957282, (Fed. Cir. March 13, 2017). Here, the plaintiffs have not identified any

agreement with the United States which could give rise to a claim for money damages.

As such, the court does not have jurisdiction over plaintiffs' alleged breach of contract

claims.

          Plaintiffs' allegations regarding the United States' breach of its "fiduciary duties

as guardian, trnstee, and guarantor," Comp!., "Statement of Facts," 'i[ 3, are also not

sufficient to establish jurisdiction under 28 U.S.C. § 1505, the Indian Tucker Act.

Comp!., "Jurisdiction," 'i[ 2. The Indian Tucker Act confers jurisdiction on this court over

certain claims against the United States and in favor of a "tribe, band, or other

identifiable group of American Indians residing within the territorial limits of the United

States or Alaska." 28 U.S.C. § 1505. Plaintiffs' assertion of jurisdiction pursuant to the

Indian Tucker Act fails because despite the plaintiffs' citation to cases, they do not allege

or otherwise identify the "substantive source of law that establishes specific fiduciary or

other duties" owed to them that the United States has failed to fulfill, and which "can



                                                6
fairly be interpreted as mandating compensation for damages sustained as a result of a

breach of [those] duties." United States v. Navajo Nation, 556 U.S. 287, 290-91 (2009);

see also Hopi Tribe v. United States, 782 F.3d 662, 667 (Fed. Cir. 2015). For this reason,

the court does not have jurisdiction over plaintiffs' breach of fiduciary duty claims.

        To the extent plaintiffs rely on 42 U.S.C. § 1983 to establish jurisdiction in this

comi over their claims, the claims must be dismissed. See Comp!., "Jurisdiction," ii 1. In

the complaint the plaintiffs allege civil rights violations in connection with a Chicago

Police Officer's search of their residence and the arrest of John Sweezer. "Statement of

Facts," ii 1. This court lacks jurisdiction over such civil rights claims, because Congress

conferred jurisdiction over civil rights claims, such as section 1983 claims, exclusively

upon the federal district courts. 42 U.S.C. § 1343(a) ("The district courts shall have

original jurisdiction of any civil action authorized by law to be commenced by any person

... (4) To recover damages or to secure equitable or other relief under any Act of

Congress providing for the protection of civil rights."). Where Congress has confe1Ted

jurisdiction over claims before another comi, this comi must dismiss the claim. See

Texas Peanut Farmers v. United States, 409 F.3d 1370, 1373 (Fed. Cir. 2005) (holding

that "Congress may withdraw any grant of Tucker Act jurisdiction" and the Court of

Federal Claims lacks jurisdiction where "Congress has granted district courts exclusive

jurisdiction over claims").

       Similarly, this comi lacks jurisdiction over claims in the complaint relating to the

alleged "unjust" incarceration of John Sweezer. Comp!. 5, lines 13-14. As noted above,

the document filed in Sweezer I raised similar allegations and was captioned as a petition

for a writ of habeas corpus. See Sweezer I Complaint. As the comi indicated in its Order



                                              7
seeking clarification, this court lacks jurisdiction over any action sounding in habeas

corpus. Order, Sweezer I (July 6, 2016). Writs of habeas corpus on behalf of those "in

custody pursuant to the judgment of a State court" may be granted by "the Supreme

Comt, a Justice thereof, a circuit judge, or a district court." 28 U.S.C. § 2254(a); see also

Ledford v. United States, 297 F.3d 1378, 1380-81 (Fed. Cir. 2002) ("[T]he habeas statute

does not list the Court of Federal Claims among those courts empowered to grant a writ

of habeas corpus"); Stephenson v. United States, 58 Fed. Cl. 186, 191-92 (2003)

(explaining that "the Comt of Federal Claims is not named among those courts having

authority to grant writs of habeas corpus"). This court does not have jurisdiction to

consider Mr. Sweezer's objections to his incarceration in a state prison.

       Finally, to the extent the complaint can be construed as alleging other

constitutional claims (such as due process, equal protection, or search and seizure claims)

related to the search of plaintiffs' residence, the seizure of Yvonne Sweezer's assets, or

the arrest of Mr. Sweezer, such claims fall outside this court's jurisdiction. See 28 U.S.C.

§ 1331 ("[The] district comts shall have original jurisdiction of all civil actions arising

under the Constitution, laws or treaties of the United States."); see also Crocker v. United

States, 125 FJd 1475, 1476 (Fed. Cir. 1997) ("[T]he Court of Federal Claims correctly

concluded that it does not have jurisdiction to hear due process or seizure claims under

the Fifth Amendment to the United States Constitution."); Smith v. United States, 709

FJd 1114, 1116 (Fed. Cir. 2013) ("[T]he Fourteenth Amendment's Equal Protection

Clause" and "the Due Process clauses of both the Fifth and Fourteenth Amendments do




                                              8
.   '




        not mandate the payment of money and thus do not provide a cause of action under the

                          3
        Tucker Act.").

                                                    CONCLUSION

                 For these reasons, the government's motion to dismiss for lack of jurisdiction is

        GRANTED . The Clerk is directed to enter judgment accordingly. Fmthermore, the

        Clerk is directed not to accept future complaints from these plaintiffs without an order

        from the Chief Judge approving the filing. Each patty shall bear its own costs.

                 IT IS SO ORDERED.




                                                                                    Senior Judge




                 3 Having concluded that the coU1t lacks jurisdiction over plaintiffs' claims it does not have
        occasion to rule on th e government's alternative grounds for dismissal.

                                                              9